       Case: 3:19-cv-02487-JRK Doc #: 21 Filed: 08/31/20 1 of 12. PageID #: 166




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


TRAVIS LEPPLA,                                        Case No. 3:19 CV 2487

        Plaintiff,

        v.                                            Magistrate Judge James R. Knepp II

JULIE KAGEL, et al.,

        Defendants.                                   MEMORANDUM OPINION AND ORDER


                                          INTRODUCTION

        On April 10, 2020, Travis Leppla (“Plaintiff”) filed his first amended complaint asserting

claims under 42 U.S.C. § 1983 and state tort law against former Marion County Clerk of Courts

Julie Kagel and ten John Doe employees of the Marion County Clerk of Courts’ Office. (Doc. 16).

The district court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367. The parties consented

to the undersigned’s exercise of jurisdiction in accordance with 28 U.S.C. § 636(c) and Civil Rule

73. Currently pending before the Court is Defendant Julie Kagel’s (“Defendant”) Motion to

Dismiss (Doc. 17), to which Plaintiff filed an opposition (Doc. 19), and Defendant replied (Doc.

20).

        For the reasons contained herein, Defendant’s Motion to Dismiss is GRANTED.

                                          BACKGROUND

        At the outset, the Court notes that it generally may not consider documents outside the

pleadings when deciding a motion under Rule 12(b)(6). Gunasekera v. Irwin, 551 F.3d 461, 469

n.4 (6th Cir. 2009). However, the Sixth Circuit “has taken a liberal view of what matters fall within

the pleadings for purposes of Rule 12(b)(6).” Armengau v. Cline, 7 F. App’x 336, 344 (6th Cir.
     Case: 3:19-cv-02487-JRK Doc #: 21 Filed: 08/31/20 2 of 12. PageID #: 167




2001). Documents referred to in a complaint, which are central to the claim, and are attached for

a motion to dismiss form part of the pleadings. Id. (citing Jackson v. City of Columbus, 194 F.3d

737, 745 (6th Cir. 1999)). “At this preliminary stage in litigation, courts may also consider public

records, matters of which a court may take judicial notice, and letter decisions of government

agencies.” Id. The Court therefore finds it appropriate to reference the Judgment Entry from the

Marion County Court of Common Pleas (Doc. 17-1), the Order to Appear and Show Cause (Doc.

17-2), and the Certificate of Attendance (Doc. 17-3) in addition to the Amended Complaint. These

documents are referenced in the Amended Complaint and attached to Defendant’s Motion to

Dismiss.

       Accepting the facts within the Amended Complaint (Doc. 16) as true, and viewing the facts

in the light most favorable to Plaintiff, the background of this case is as follows:

       At all times relevant, Plaintiff resided in Auglaize County, Ohio. (Doc. 16, at 3). Before

the events underlying Plaintiff’s complaint, the Marion County Child Support Enforcement

Agency filed a complaint for child support from Plaintiff for his minor child. (Doc. 17-1, at 1). A

judge of the Marion County Family Court ordered Plaintiff to, inter alia, attend a parenting

program (“SUCCESS”) within 90 days. Id. at 4.

       Plaintiff did not attend the SUCCESS program within 90 days. (Doc. 17-2, at 1). A Marion

County Family Court judge issued an Order to Appear and Show Cause as to his failure to attend

the program. Id.; Doc. 16, at 3. The order permitted Plaintiff to attend the SUCCESS program

before the scheduled hearing date, in which case the hearing would be canceled. (Doc. 17-2, at 1).




                                                  2
     Case: 3:19-cv-02487-JRK Doc #: 21 Filed: 08/31/20 3 of 12. PageID #: 168




Plaintiff was served notice of this hearing on June 20, 2018; the hearing was scheduled for August

7, 2018. (Doc. 16, at 3).

       Plaintiff directly contacted then-Marion County Clerk of Courts Julie Kagel (“Defendant”)

upon receiving the notice. Id. Defendant reportedly told Plaintiff that because he had previously

attended a program equivalent to the SUCCESS program, he did not need to attend either the

SUCCESS program or the August 7 hearing. Id. Plaintiff attended neither. Id. at 4.

       A Marion County Court of Common Pleas – Family Division judge issued a bench warrant

on August 12 for Plaintiff’s arrest due to his failure to appear at the hearing. Id. Plaintiff was

arrested on September 7 and brought before the Auglaize County Municipal Court on September

10. Id. at 4-5. This same day, the arrest warrant was returned as executed. Id. at 5. Plaintiff posted

a bail bond and was released. Id. at 5. Plaintiff was ordered to appear in the Marion County Court

of Common Pleas by September 17. Id.

       On September 10, Plaintiff called the Marion County Clerk of Courts and again spoke

directly with Defendant. Id. This time, Defendant reportedly told Plaintiff he needed to attend the

SUCCESS program but did not need to appear before the court. Id. On September 13, Defendant

refunded Plaintiff's bond payment without a court order to do so. Id. at 6. At some point, Defendant

further informed Plaintiff the arrest warrant was cancelled or recalled. Id.

       On October 16, Plaintiff attended the SUCCESS program and received a Certificate of

Attendance. Id.; see also Doc. 17-3, at 1 (certificate). An “unknown representative” of Defendant

or the Marion County Clerk of Courts attended the program to confirm Plaintiff’s attendance. Id.




                                                  3
     Case: 3:19-cv-02487-JRK Doc #: 21 Filed: 08/31/20 4 of 12. PageID #: 169




Defendant received a copy of the Certificate of Attendance, but did not date and time stamp it,

enter it on the docket, or convey it to the court. Id.1

        The August 12 bench warrant for Plaintiff’s arrest was either never recalled or the recall

was not properly documented. Id. at 7. On October 28, Plaintiff was arrested a second time on the

same warrant. Id. Plaintiff informed the arresting officers he had already been arrested on the

warrant and provided them with copies of the Certificate of Attendance and the refund of his paid

bond. Id. at 8. Law enforcement determined that, based on the information available to them, the

bench warrant was valid and transported Plaintiff to the Auglaize County Correctional Center. Id.

        On October 29, a Marion County Probate Court Investigator advised that the warrant had

been recalled. Id. This information was provided to the Auglaize County Sheriff's Department, and

Plaintiff was released from jail. Id. As a result of his arrests, Plaintiff missed work multiple times

and was ultimately terminated from his employment. See id. at 4-5, 8, 11.

                                       STANDARD OF REVIEW

        When deciding a motion to dismiss under Federal Civil Rule 12(b)(6), the Court tests the

complaint’s legal sufficiency. “In determining whether to grant a Rule 12(b)(6) motion, the [C]ourt

primarily considers the allegations in the complaint, although matters of public record, orders,

items appearing in the record of the case, and exhibits attached to the complaint, also may be taken

into account.” Amini v. Oberlin Coll., 259 F.3d 493, 502 (6th Cir. 2001). The Court is required to

accept the allegations stated in the complaint as true, while viewing the complaint in a light most

favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Scheuer v. Rhodes,




1. As discussed further below, this is disputed. The Certificate bears a court filing stamp dated
October 23, 2018, at 4:18 p.m. See Doc. 17-3, at 1. However, Plaintiff submits a copy of the court
docket in his case, printed on October 28, 2018 at 9:15 p.m., which does not reflect filing of the
Certificate. See Doc. 19, at 22.
                                                   4
      Case: 3:19-cv-02487-JRK Doc #: 21 Filed: 08/31/20 5 of 12. PageID #: 170




416 U.S. 232, 236 (1974); Westlake v. Lucas, 537 F.2d 857, 858 (6th Cir. 1976); see also Papasan

v. Allain, 478 U.S. 265, 286 (1986) (noting that “[a]lthough for the purposes of this motion to

dismiss we must take all the factual allegations in the complaint as true, we are not bound to accept

as true a legal conclusion couched as a factual allegation”).

        Although a complaint need not contain “detailed factual allegations,” it does require more

than “labels and conclusions” or “a formulaic recitation of the elements of a cause of action.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). Thus, a complaint survives a motion to dismiss

if it “contain[s] sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). And “[a] claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Hensley Mfg. v. ProPride, Inc., 579 F.3d 603,

609 (6th Cir. 2009) (quoting Iqbal, 129 S. Ct. at 1949).

                                              DISCUSSION

        In his Amended Complaint, Plaintiff asserts Defendants violated 42 U.S.C. § 1983 in

arresting and detaining him; he further asserts state tort law violations of false arrest and

imprisonment, intentional infliction of emotional distress, and negligence. See Doc. 16. Defendant

argues Plaintiff’s amended complaint should be dismissed because (1) she is immune from suit,

and (2) the complaint fails to meet minimum pleading standards under Federal Rule of Civil

Procedure 8(a). See Doc. 17, at 7-18. Because Defendant’s immunity is sufficient to dispose of the

case, the Court does not reach the question of whether Plaintiff’s amended complaint satisfies

minimum pleading standards.

        As discussed below, as clerk of courts, Defendant is immune from suit under § 1983 under

the doctrines of absolute quasi-judicial immunity, sovereign immunity, and qualified immunity. A



                                                    5
     Case: 3:19-cv-02487-JRK Doc #: 21 Filed: 08/31/20 6 of 12. PageID #: 171




claim must be dismissed if, as a matter of law, it is clear that no relief is possible under any set of

facts consistent with the allegations, including “claims against which it is clear that the defendants

are immune from suit.” Neitzke v. Williams, 490 U.S. 319, 327 (1989). Because Plaintiff’s federal

claims are rightly dismissed, the Court declines to exercise pendent jurisdiction over Plaintiff’s

state claims and dismisses them without prejudice.

Absolute Quasi-Judicial Immunity

       Absolute judicial immunity “operates to protect judges and quasi-judicial officers alike

from suit in both their official and individual capacities,” including § 1983 suits. Dixon v. Clem,

492 F.3d 665, 674 (6th Cir. 2007).2 “This far-reaching protection is justified by a long-settled

understanding that the independent and impartial exercise of judgment vital to the judiciary might

be impaired by exposure to potential damages liability.” Id. (quoting DePiero v. City of

Macedonia, 180 F.3d 770, 783 (6th Cir. 1999)). This immunity has been extended to non-judicial

officers, such as a clerk of courts, who is performing judicial functions. See Johns v. Bonnyman,

109 F. App’x 19, 21-22 (6th Cir. 2004); Bush v. Rauch, 38 F.3d 842, 847 (6th Cir. 1994). And this

immunity is broad, applying “to acts performed maliciously and corruptly as well as acts

performed in bad faith or with malice”. Brookings v. Clunk, 389 F.3d 614, 617 (6th Cir. 2004).

       Another judge in this district has explained “[a] clerk of courts is entitled to absolute

immunity when performing judicial functions even if acting erroneously, corruptly or in excess of

jurisdiction.” Mason v. Powers, 2010 WL 3036773, at *2 (N.D. Ohio). Lawsuits alleging harm

from nonjudicial actions, or from actions taken in the complete absence of jurisdiction are the only



2. In Reply, Plaintiff seemingly concedes that Defendant is immune in her official capacity, but
asserts, without citation to authority, that she is not immune in her individual capacity. See Doc.
19, at 10 (“The doctrine of absolute quasi-judicial immunity protects Defendant Kagel and the
county in their respective governmental positions. However, it does not protect Defendant Kagel
in her individual capacity.”). Dixon holds otherwise. 492 F.3d at 674.
                                                  6
     Case: 3:19-cv-02487-JRK Doc #: 21 Filed: 08/31/20 7 of 12. PageID #: 172




actions against a quasi-judicial officer not barred by this immunity. DePiero, 180 F.3d at 784

(citing Mireles v. Waco, 502 U.S. 9, 11-12 (1991)). There is no allegation or evidence that

Defendant acted in complete absence of jurisdiction. It must therefore be determined whether the

acts Plaintiff challenges were judicial.

       An act is judicial when it “is a function normally performed by a judge” and whether the

party “dealt with the judge in his judicial capacity.” Stump v. Sparkman, 435 U.S. 349, 362 (1978).

“In other words, [the court] look[s] to the particular act’s relation to a general function normally

performed by a judge.” Mireles, 502 U.S. at 13. The nature and function of an act is unrelated to

the specific actor who performed it. Id. (citing Forrester v. White, 484 U.S. 219, 229 (1988)).

       The Court thus turns to whether Defendant’s actions were judicial. There are three specific

actions of Defendant at issue: first, Defendant’s alleged miscommunication regarding Plaintiff’s

hearing attendance, whether deliberate or otherwise; second, Defendant’s alleged failure to recall

or failure to inform the court of the recall of the August 12 arrest warrant after it was returned as

executed to Defendant on September 10; and third, Defendant’s alleged failure to timely file the

Plaintiff’s Certificate of Attendance from the SUCCESS program. All are judicial in nature and

function.

       It is clear Defendant’s communication with Plaintiff is protected by quasi-judicial

immunity. There is little precedent that mirrors the precise facts of Plaintiff’s phone conversation

with Defendant regarding Plaintiff’s attendance at the August 7 hearing. However, the Sixth

Circuit holds court clerks are immune from suit when acting with connection with the orders of a

judge. See Foster v. Walsh, 864 F.2d 416, 417-18 (6th Cir. 1988). Failure of a clerk to provide

requested information to a party is likewise protected as a judicial act. See Lyle v. Jackson, 49 F.

App’x 492, 494 (6th Cir. 2002). And even when a clerk of courts makes an error, they are afforded



                                                 7
      Case: 3:19-cv-02487-JRK Doc #: 21 Filed: 08/31/20 8 of 12. PageID #: 173




immunity. Pitts v. Quilter, 2014 WL 3828289, *4 (N.D. Ohio) (“Acts committed in error or in

excess of jurisdiction will not abrogate immunity, even if it results in grave procedural errors.”)

(internal quotation and citation omitted). Indeed, “immunity applies to all acts of auxiliary court

personnel that are basic and integral parts of the judicial function, unless those acts are done in the

clear absence of subject matter jurisdiction of the court.” Id. (internal quotation and citation

omitted). Defendant communicated with Plaintiff in connection with a judge’s order for Plaintiff

to appear, making the action judicial in nature and function; it was “so . . . intertwined with the

judicial process that these persons [performing such actions] are considered an arm of the judicial

officer who is immune.” Bush, 38 F.3d at 847; see also Cooper v. Parrish, 203 F.3d 937, 946 (6th

Cir. 2000) (finding improper legal advice by a judicial officer was “in excess of his authority”

rather than “in clear absence of all jurisdiction”). Therefore, Defendant is immune from suit for

this action.

        Defendant’s improper filing or communication regarding the return of the warrant is

likewise a judicial act and therefore protected by absolute immunity. Plaintiff argues the facts in

this case are distinct from a scenario in which a clerk fails to recall an arrest warrant; that is,

however, exactly the action alleged by Plaintiff which led to Plaintiff’s second arrest. A court

clerk’s involvement with the issuance of arrest warrants is a judicial act and is protected by

absolute immunity. Foster, 864 F.2d at 417. A clerk’s involvement in failing to recall an executed

or invalid warrant is likewise a judicial act, see Saum v. Savage, 2014 WL 3105020, at *3 (S.D.

Ohio), and “[w]hen a clerk files or refuses to file a document with the court, he is entitled to

immunity, provided the acts complained of are within the clerk’s jurisdiction” Harris v. Suter, 3

F. App’x 365, 366 (6th Cir. 2001).




                                                  8
     Case: 3:19-cv-02487-JRK Doc #: 21 Filed: 08/31/20 9 of 12. PageID #: 174




       Defendant’s failure to inform the court of Plaintiff’s completion of the SUCCESS program

by filing the Certificate of Attendance is a judicial act for similar reasons. There is some dispute

as to when the certificate was filed. Construing the facts in the light most favorable to Plaintiff and

assuming the Certificate of Attendance was not timely filed, Defendant is still protected by

absolute immunity. A misfile or failure to file documents by a court clerk is judicial in nature and

function and therefore entitled to protection from suit. Id.; see also Jackson v. Laria, 2018 WL

6504367, *4 (N.D. Ohio) (“[A clerk of courts’] simple failure to transmit a document or

information does not eliminate his entitlement to quasi-judicial immunity.”). Defendant is thus

entitled to absolute quasi-judicial immunity for all actions alleged by Plaintiff.3

Sovereign and Qualified Immunity

       In addition to absolute quasi-judicial immunity, Defendant is protected in her official

capacity as Clerk of Courts by sovereign immunity. Under the Eleventh Amendment, sovereign

immunity bars suit against a state or its agencies, unless the state has waived that immunity or

Congress has overridden it. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989). “An

official-capacity suit is, in all respects other than name, to be treated as a suit against the entity,”

and so Plaintiff’s federal claims against Defendant in her official capacity are treated as claims

against the Marion County Common Pleas Court. Kentucky v. Graham, 473 U.S. 159, 166 (1985).

A lower-level state court of record is considered an arm of the state, rather than a “person,” for the

purposes of § 1983 and the Eleventh Amendment; thus the court is immune from suit under the

doctrine of sovereign immunity. Ward v. City of Norwalk, 640 F. App’x 462, 464-65 (6th Cir.




3. Plaintiff’s Amended Complaint asserts violations of the Fourth, Fifth, Sixth, Eighth, and
Fourteenth Amendments See Doc. 16, at 13-14, 16. However, these claims must fail because
Defendant is protected by quasi-judicial immunity for all the specific actions identified by
Plaintiff, as set forth above.
                                                   9
     Case: 3:19-cv-02487-JRK Doc #: 21 Filed: 08/31/20 10 of 12. PageID #: 175




2016). An exception to sovereign immunity for judges and clerks of courts in their official

capacities exists when seeking declaratory or injunctive relief. Ex parte Young, 209 U.S. 123

(1908). This exception does not, however, apply to claims for monetary relief. Quern v. Jordan,

440 U.S. 332, 338 (1979). Defendant is therefore entitled to the protection of sovereign immunity

for claims against her in her official capacity.

       Defendant, in her individual capacity, is further protected from § 1983 claims under the

doctrine of qualified immunity. Qualified immunity “shields government officials from personal

liability for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Everson v. Leis, 556 F.3d

484, 493 (6th Cir. 2009) (quoting Smoak v. Hall, 460 F.3d 768, 777 (6th Cir. 2006)) (internal

quotation marks omitted). There is a two-part test for determining the applicability of qualified

immunity: first, whether a constitutional right has been violated, when considering the allegations

in a light most favorable to the party injured, and second, whether that right was clearly established.

Dorsey v. Barber, 517 F.3d 389, 394 (6th Cir. 2008). “The doctrine protects all but the plainly

incompetent or those who knowingly violate the law.” Id. Plaintiff bears the burden of showing a

right is clearly established. Barret v. Steubenville City Sch., 388 F.3d 967, 970 (6th Cir. 2004).

Defendant carries the burden of showing the challenged act was objectively reasonable. Tucker v.

City of Richmond, 388 F.3d 216, 220 (6th Cir. 2004).4

       A “clearly established right”, for the purpose of determining whether a public official is

entitled to qualified immunity, “is one that is sufficiently clear that every reasonable official would



4. Plaintiff notes the possibility of the Supreme Court reconsidering the doctrine of qualified
immunity in June 2020. See Doc. 19, at 10. The Supreme Court declined to consider the cited cases
involving qualified immunity, and thus the law regarding the issue remains the same. See Baxter
v. Bracey, 140 S. Ct. 1862 (2020).

                                                   10
     Case: 3:19-cv-02487-JRK Doc #: 21 Filed: 08/31/20 11 of 12. PageID #: 176




have understood that what he is doing violates that right.” Mullenix v. Luna, 136 S. Ct. 305, 308

(2015) (quoting Reichle v. Howards, 132 S. Ct. 2088, 2093 (2012)).

       Although Plaintiff contends Defendant violated the clearly established duties of the Clerk

of Court’s office in the Ohio Revised Code, Plaintiff fails to specify any right clearly established

by the Code and violated by Defendant. See Doc. 16, at 5 (citing Ohio Rev. Code § 2303, et seq.);

Doc. 19, at 10 (citing “the duties of the clerk of court’s office as outlined in the Ohio Revised

Code”). Moreover, Defendant’s alleged violation of her statutory duties does not necessarily equal

a violation of Plaintiff’s constitutional rights. See Jones v. Union Cty., Tenn., 296 F.3d 417, 429

(6th Cir. 2002) (“[A] violation of a state statute does not create a liberty interest or property right

under the Due Process Clause of the Fourteenth Amendment.”); Harrill v. Blount Cty., Tenn., 55

F.3d 1123, 1125 (6th Cir. 1995) (“The violation of a right created and recognized only under state

law is not actionable under § 1983.”). And a general constitutional claim does not solve this

problem. See Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011) (“The general proposition, for

example, that an unreasonable search or seizure violates the Fourth Amendment is of little help in

determining whether the violative nature of particular conduct is clearly established.”). Because

Plaintiff has not met his burden to show a clearly established right violated by Defendant’s

conduct, Defendant is entitled to qualified immunity in her individual capacity.

State Claims

       Because the Court dismisses Plaintiff’s federal law claims, it declines to exercise

jurisdiction over his state law claims. This court has jurisdiction over Plaintiff’s state tort claims

pursuant to 28 U.S.C. §1367, but “pendent jurisdiction is a doctrine of discretion, not of plaintiff’s

right.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966). Unnecessary state law

decisions should be avoided, and when federal claims are dismissed before trial, any attached state



                                                  11
     Case: 3:19-cv-02487-JRK Doc #: 21 Filed: 08/31/20 12 of 12. PageID #: 177




claims should be dismissed as well. Id. The Court declines to exercise supplemental jurisdiction

and thus dismisses – without prejudice – Plaintiff’s state law claims of false arrest and

imprisonment, intentional infliction of emotional distress, and negligence.

                                           CONCLUSION

       Defendant is immune to suit in her personal and professional capacities, which necessitates

dismissal of Plaintiff’s federal claims against her. In the absence of remaining federal claims,

Plaintiff’s attached state law claims are also rightly dismissed.

       For the foregoing reasons, good cause appearing, it is

       ORDERED THAT Defendant’s Motion to Dismiss Plaintiff’s First Amended Complaint

(Doc. 17) be, and the same hereby is, GRANTED.



                                              s/ James R. Knepp II
                                              United States Magistrate Judge




                                                 12
